               Case 19-28433                     Doc 12              Filed 11/06/19 Entered 11/06/19 11:55:47                           Desc Main
                                                                       Document     Page 1 of 3
                                                                                                                                                          AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Shalena Chaunte Morton                                                                              Case No. 19-28433

 Debtors:                                                                                                             Chapter 13


                                                                          CHAPTER 13 PLAN


 ADDRESS:                 (1)    7396 Iris Cove                                                        (2)
                                 Memphis, TN 38125

PLAN PAYMENT:
      Debtor(1) shall pay $ 600.00                                                             (     weekly,     every two weeks,   semi-monthly, or          monthly, by:
          PAYROLL DEDUCTION From:                                                                                           OR ( ) DIRECT PAY

             Debtor(2) shall pay $                                                             (     weekly,     every two weeks,   semi-monthly, or          monthly, by:
                   PAYROLL DEDUCTION From:                                                                                  OR (         ) DIRECT PAY

1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                           YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                             YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                         YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR            Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                                    Monthly Plan Payment:

                                               Paid by:   Debtor(s) directly           Wage Assignment, OR               Trustee to:
 None                                          ongoing payment begins                                                                    $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                   Amount                                                           $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor(s); OR            Paid by Trustee to:

 None                                      ongoing payment begins                                                                        $
                                           Approximate arrearage:                                        Interest                        $

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                   Value of Collateral:                   Rate of Interest          Monthly Plan Payment:
 -NONE-

8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                      Value of Collateral:                   Rate of Interest          Monthly Plan Payment:
 Bridgecrest                                                            15,000.00                                5.25                    $507.00



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-28433                     Doc 12              Filed 11/06/19 Entered 11/06/19 11:55:47               Desc Main
                                                                       Document     Page 2 of 3
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 -NONE-                                                                     Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                        Amount:                        Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                      $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Dept Of Ed/navient                                                                       Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor
 Navient                                                                                  Not provided for   OR           General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $217,398.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                     TBD     %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:


 None                                                                                                              Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               Case 19-28433                     Doc 12              Filed 11/06/19 Entered 11/06/19 11:55:47    Desc Main
                                                                       Document     Page 3 of 3
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):


      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ Carlee McCullough, Esq                                                                  Date November 6, 2019                          .
 Carlee McCullough, Esq 23774
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
